Norval, C. J.
This appeal is prosecuted from an order of the district court confirming the sale of real estate made under a decree foreclosing a mortgage.
The appraisement and sale are assailed on the ground that the property was appraised at such a low sum as to amount to a fraud. Evidence in the nature of affidavits was taken on this point, which has been preserved in a bill *505of exceptions. This evidence, as might be expected, was exceedingly conflicting. That introduced on one side fully sustains the appraisement as made, while that produced by the defendants tends to show that the premises were appraised at a sum not to exceed one-half their fair market value. Conflicting evidence will not he reviewed on appeal.
It is finally insisted that the sale should he vacated for the reason the sheriff offered for sale real estate which was not embraced in, nor covered by, the decree. A sufficient answer to this contention is that the record before us does not show that the sheriff did this. Besides, the objection ivas not raised in the court below. Creighton University v. Riley, 50 Nebr., 341. The order is
Affirmed.
Sullivan, J., absent, not voting.